Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10, the language “the fiber-reinforced resin layer formed on the outer peripheral surface of the neck portion” appears which lacks proper antecedent basis as no “fiber-reinforced resin layer” has been previously defined as being disposed upon the surface of the neck portion. The only thing previously defined in the claim on the neck portion was the wound fibers which formed a plurality of fibers laminated in a radial direction of the vessel body (which included a neck portion).  Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2007-125844 (machine translation provided) further taken with Japanese Patent 2009-255472 (newly cited, machine translation included) and Nettis et al (US 2015/0316209).
Japanese Patent ‘844 and Nettis et al are discussed in detail in paragraph 4 of the Office action dated June 9, 2022. The references suggested that one skilled in the art would have infused the dry fiber with resin from the neck region of the assembly there is some degree of question as to whether the additional of the resin was performed axially along the axial direction of the dry wound preform body. 
Japanese Patent ‘472 taught that it was known at the time the invention was made to inject resin from one end of the body to the other and additionally that the injected matrix would have been provided via injecting in the axial direction of the arrangement. More specifically, the resin was injected through the resin flow path 35 to the concave opening 34 which served as an injection port and was used to impregnate the dry fiber 4 wound on the mold. It should be noted that relative to the dry fiber material on the mold in Japanese Patent ‘472, the resin was introduced axially (along the axis) of the mold to infuse the dry fiber with the resin therein and this served as a suitable means for introduction of the resin into the system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize infusion arrangement of Japanese Patent 2009-255472 when employing resin transfer molding to infuse a dry wound pressure vessel such as that taught by Japanese Patent 2007-125844 and Nettis. 
Allowable Subject Matter
Claim 8 is allowed.
As previously noted regarding claim 3 (see the Office action dated June 9, 2022, paragraph 7), the prior art of record failed to disclose the claimed cap and connecting member as recited in the arrangement for manufacturing the high-pressure tank.
Claims 3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As previously noted, the prior art failed to teach the cap and connecting member as defined in the arrangement of claim 3, see paragraph 7 of the Office action dated June 9, 2022.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
The applicant essentially argues that the prior art failed to teach the introduction of the resin into the dry wound fibers at the end in such a manner that the resin flowed along the axis of the form. Such was clearly suggested by Japanese Patent ‘472, newly cited. It is believed that the prior art of record previously cited suggested introduction of the resin at the neck region of the arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746